STEPHEN J, WINDHORST, Judge.
[ gDefendant/employer, Cox Communications Louisiana, L.L.C. (“Cox Communications”), appeals the workers’ compensation judgments rendered, on November 13, 2014, and on October 12, 2015. Claimant, Blaine Wolfe, appeals the workers’ compensation judgment rendered on October 12,- 2015. For the reasons that follow, these appeals are dismissed.
On May 5, 2010, claimant was involved in a work-related multi-vehicle accident and sustained injuries. Defendant paid medical and indemnity benefits to claimant for injuries sustained in the accident. On December 16, 2011, claimant filed a disputed claim, for benefits. . After a trial on the merits, the workers’ compensation judge (“WCJ”) rendered judgment on November 13, 2014, finding claimant sustained a work-related accident.. The WCJ found claimant sustained injuries to his neck, back, left hand/wrist, bilateral knees, left shoulder and cervical spine injuries, joint pain, lower leg pain, headaches, bilateral tinnitus, and has a disability as a result of the accident. Claimant was awarded temporary total | ^disability bpnefits, supplemental earnings benefits, all medical expenses, and penalties;.and attorney’s fees.
On April 28; '2015, claimant was granted a new trial on his entitlement to indemnity benefits after August'15, 2012. On October 12, 2015; the WCJ' rendered judgment finding claimant -failed to meet his burden that he was unable to earn ninety percent or more of his average pre-injury wages and he was not entitled to additional indemnity benefits after August 15,' 2012. These appeals followed.
After the case was submitted to this Court, the parties, filed a joint motion to dismiss contending that a .compromise settlement had been reached. Pursuant to La. C.C.P. art. 2162, an appeal can be dismissed by consent of all parties’. Therefore, we grant the joint motion and dismiss these appeals.
APPEALS DISMISSED